Appeal from order, Family Court, Bronx County (Clark V Richardson, J.), entered on or about November 1, 2002, which extended the subject child’s placement with petitioner Administration for Children’s Services for 12 months, unanimously dismissed, without costs.
The extension of placement granted by the appealed order has expired and has been replaced by a subsequent extension order, thus rendering the issue on appeal moot (Matter of Joseph C., 2 AD3d 132 [2003]). We note that at any future extension hearings, respondent mother should be advised of her right to counsel. Concur—Nardelli, J.E, Saxe, Williams and Friedman, JJ.